                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES E. SMITH,                             :   CIVIL ACTION NO. 1:18-CV-1241
                                              :
                     Plaintiff                :   (Chief Judge Conner)
                                              :
              v.                              :
                                              :
COMMONWEALTH OF                               :
PENNSYLVANIA, et al.,                         :
                                              :
                     Defendants               :

                                         ORDER

       AND NOW, this 6th day of November, 2018, upon consideration of the

report (Doc. 14) of Magistrate Judge Joseph F. Saporito, Jr., issued following review

of the complaint (Doc. 1) of pro se plaintiff Charles E. Smith (“Smith”) pursuant to

28 U.S.C. § 1915(e)(2)(B), wherein Judge Saporito recommends the court dismiss

Smith’s complaint for failure to state a claim for which relief may be granted, and

it appearing that Smith has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure to timely object to a magistrate judge’s conclusions

“may result in forfeiture of de novo review at the district court level,” Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79

(3d Cir. 1987)), but that, as a matter of good practice, a district court should “afford

some level of review to dispositive legal issues raised by the report,” Henderson, 812

F.2d at 878; see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa.

2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D.

Pa. 2010)), in order to “satisfy itself that there is no clear error on the face of the

record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following independent
review of the record, the court being in agreement with Judge Saporito’s

recommendation, and concluding that there is no clear error on the face of the

record, it is hereby ORDERED that:

      1.    The report (Doc. 14) of Magistrate Judge Saporito is ADOPTED.

      2.    Smith’s complaint (Doc. 1) is DISMISSED with prejudice to the extent
            the complaint purports to asserts a claim pursuant to the Universal
            Declaration of Human Rights and a claim against the Commonwealth
            of Pennsylvania for monetary damages. The complaint (Doc. 1) is
            otherwise DISMISSED without prejudice.

      3.    Smith is granted leave to amend his pleading within twenty (20) days
            of the date of this order.

      4.    Any amended pleading filed pursuant to paragraph 3 shall be filed to
            the same docket number as the instant action, shall be entitled “First
            Amended Complaint,” and shall be complete in all respects. It shall be
            a new pleading which stands by itself as an adequate complaint under
            the Federal Rules of Civil Procedure, without reference to the
            complaint (Doc. 1) hereinabove dismissed.

      5.    In the absence of a timely-filed amended complaint, the Clerk of Court
            shall close the above-captioned action. In the event a timely amended
            complaint is filed, this matter shall be remanded to Judge Saporito for
            further proceedings.

      6.    Any appeal from this order is deemed to be frivolous and not taken in
            good faith. See 28 U.S.C. § 1915(a)(3).



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
